Citation Nr: 0800378	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel 




INTRODUCTION

The veteran had active service from September 1969 to March 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The veteran was awarded service connection for PTSD by a 
rating action issued in February 2005.  This disorder was 
assigned a 100 percent evaluation, effective from October 23, 
2003.  In 1995, the veteran suffered a myocardial infarction, 
for which he ultimately underwent a three-vessel coronary 
artery bypass graft.  He also submitted several articles 
which suggest a link between PTSD and myocardial infarctions.  
These articles appear to indicate that the stress on the body 
caused by PTSD increases a veteran's risk for heart disease 
and myocardial infarctions.  

While these articles suggested a generic link between PTSD 
and heart disease, they do not indicate a causal connection 
in the veteran's individual case.  Medical treatise evidence 
can provide important support when combined with an opinion 
of a medical professional.  Wallin v. West, 11 Vet. App, 509, 
514 (1998).  In this case, no VA examination has been 
conducted to provide an opinion as to whether the veteran's 
diagnosed coronary artery disease is in any way etiologically 
related to his service-connected PTSD.  Such an examination 
is necessary in this case before a final determination can be 
made on his claim for service connection.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected.  However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

The requirement in 38 C.F.R. § 3.310(a), as noted above, 
requires a "proximate" connection between a service-
connected condition and a non-service-connected one, i.e., a 
cause "which in natural and continuous sequence unbroken by 
any new independent cause produces an event, and without 
which the injury would not have occurred."  See Barron's 
Legal Guides Law Dictionary at 63 (1984).

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule a cardiovascular examination of 
the veteran.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner should document such review.  All 
special studies deemed necessary must be 
conducted.  A complete rationale for any 
opinions proffered must be expressed.

a.  The examiner should render an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the veteran's service-
connected PTSD has caused or aggravated his 
coronary artery disease,or whether such 
causation or aggravation is unlikely (i.e., 
less than a 50/50 degree of probability).

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

d.  If it cannot be determined whether the 
veteran's coronary artery disease was caused 
or aggravated by his PTSD, on a medical or 
scientific basis without invoking processes 
relating to guesswork or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

2.  Once the above-requested development has 
been completed, the veteran's claim for service 
connection for heart disease claimed as 
secondary to the service-connected PTSD must be 
readjudicated.  If the decision remains adverse 
to the veteran, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

